Court of Appeals
of the State of Georgia

                                                              ATLANTA, July 14, 2022

The Court of Appeals hereby passes the following order

A22I0210. YOU WANG v. ANDREW MACDONALD.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

SPDR2100988




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, July 14, 2022.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.